Citation Nr: 1609626	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) with asthmatic component.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran did not render any active service in the Armed Forces of the United States; however, he has rendered both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Texas Army National Guard between September 1965 and September 1971. His status as a Veteran comes from service-connected disabilities incurred as a consequence of injuries sustained while in ACDUTRA status.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims were remanded in December 2013 for evidentiary development.  

The Veteran appeared at a Travel Board hearing in September 2013.  A transcript is associated with the claims file.

The issues of entitlement to service connection for hearing loss disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record indicates that the Veteran experiences COPD with an asthmatic component caused by three decades of tobacco abuse; an in-service (ACDUTRA) episode of bronchitis was, based on the Veteran's age and symptom progression, likely bacterial or viral in nature, was acute and self-limiting, and is not representative of the current pulmonary disability picture.  

CONCLUSION OF LAW

Service connection for a lung disability, inclusive of COPD with an asthmatic component, is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2015).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection in a June 2006 letter.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  

It is pertinent to note that the Veteran is represented by the Texas Veterans Commission and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for entitlement to service connection for COPD, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded a comprehensive VA examination to address his contentions, and the report of this examination is adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain chronic disorders  will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013). (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  COPD with asthmatic component is not such a disorder, and thus, for service connection to be granted, the Veteran would need to establish a causal relationship between such current pulmonary disorder and his INACDUTRA/ACDUTRA service.  

Legal Criteria-Veteran Status/Applicability of Legal Presumptions

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Certain legal presumptions, to include those applicable for the award of service connection on a presumptive basis for certain conditions (e.g. arthritis), are not available to those claimants who have only performed ACDUTRA/INACDUTRA service.  That is, as the Veteran has only ACDUTRA/INACDUTRA service, he is not entitled to the application of those presumptions which would only be afforded to those who have otherwise achieved "Veteran" status (i.e. by having rendered active service).  See McManaway v. West, 13 Vet. App. 60, 67 (1999); Paulson v. Brown, 7 Vet. App. 466, 469-70  (1995).

Analysis

The Veteran contends that he developed a chronic lung disability as a result of ACDUTRA/INACDUTRA service in the National Guard.  Particularly, the Veteran was seen in May 1967 during a period of ACDUTRA for pulmonary complaints.  This was assessed as acute bronchitis, there was a course of hospitalization of three days, and the Veteran was returned to duty.  In April 2007, the Veteran was seen in a VA examination, and a rather confusing report was made.  Here, the examiner noted that symptoms of acute bronchitis "would indeed be similar" to the currently diagnosed COPD with an asthmatic component; however, the examiner also concluded that the Veteran "[did] not relate any history consistent with chronic symptoms during that acute episode."  The Board remanded the claim so that a new, comprehensive VA pulmonary examination could be afforded addressing etiology.  

In October 2014, the Veteran was given an examination by VA in concert with the Board's remand request.  The examiner reviewed the evidence of record, including the 2007 VA examination report.  It was noted that the Veteran experienced acute bronchitis in May 1967 and that "depending on the cause, the condition can be self-limited."  In other words, it can resolve without treatment in certain circumstances, such as viral bronchitis, or it might necessitate antibiotics for a bacterial bronchitis episode.  These two type of disease were noted as "the more frequent causes of bronchitis at the age group when the Veteran was seen for bronchitis."  It was noted that this episode had an apparent "complete resolution" as it did not persist during the remainder of service (i.e. "Veteran was not seen for the condition again").  

The VA examiner noted that a VA pulmonologist assessed the Veteran in November 2010 with minimal COPD.  It was determined at that time that "[the Veteran] has a long-time history of cigarette smoking starting when he was 13 years old, but he quit completely in 1988 after smoking about 30 years."  By the time the Veteran quit, however, he was "smoking three packs a day" and was "becoming very short of breath at the time."

The 2014 VA examiner reviewed this report as well as an October 2010 radiographic study, and determined that the current assessment was COPD with an asthmatic component.  The examiner believed it was "less likely than not related to the single episode of acute bronchitis which occurred in 1967."  Rather, it was offered that the Veteran's extensive tobacco history was the source of his current lung disease.  The examiner explained that this conclusion was based on the 2010 pulmonology assessment of the severity of smoking, to include the Veteran's own reports of feeling short of breath at the time he quit smoking, and also, as noted, it was determined that the likely cause of the 1967 episode was a viral or bacterial bronchitis (i.e. the most common source of acute bronchitis for someone of the Veteran's age in 1967) which was self-limiting and not associated with the type of disease present in 2014.  

For claims such as this (i.e. filed after June 9, 1998), a disability will not be considered service-connected on the basis of it resulting from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).

In other words, tobacco use disorders are not the kind capable of service connection, and thus, even if the Veteran smoked during his ACDUTRA/INACDUTRA periods, the trauma associated with the inhalation of cigarette smoke cannot be considered as an "injury" to the lungs occurring during INACDUTRA or ACDUTRA so as to be productive of current disability.  Moreover, the onset of  the disease of COPD with asthmatic component during an established ACDUTRA period, even if not considered as resultant from any specific injury, would be expressly excluded from consideration of service connection as it is considered as being due to the Veteran's tobacco use.  Id.  

The Veteran is competent to report his symptoms as they are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no doubt that the Veteran experienced coughing and other respiratory distress during his INACDUTRA and ACDUTRA periods, and there is clear evidence of documented acute bronchitis occurring during ACDUTRA in May 1967.  The Veteran does not, however, have the requisite medical credentials necessary to opine as to the etiology of COPD with asthmatic component.  Such an opinion is considered medically "complex" in nature, and thus, without training in pulmonary medicine, his contentions with respect to etiology cannot be considered as being particularly probative.  Id.  

The evidence of record indicates an extensive smoking habit of over three decades, with cessation of tobacco usage in 1988 as due to the onset of tobacco use-related respiratory symptoms (feeling short of breath).  It is commendable that the Veteran was able to stop smoking in 1988 after developing such an extensive habit, which apparently has had some mitigating effect on the course of disease progression of his COPD with asthmatic component (his current disease has been categorized as mild in nature).  Unfortunately, the medical evidence of record, which included radiographic assessment of small nodule development in the lungs, does indicate that he was unable to completely prevent the onset of chronic tobacco-related lung disease.  The Board is sympathetic to the Veteran's medical condition; however, as the well-rationalized, competent medical evidence of record links his current lung disease to tobacco abuse, it cannot grant service connection for the claim.  As such, the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) with asthmatic component, is denied.  


REMAND

With respect to the Veteran's back disability, the Board, in its remand, ordered that a comprehensive VA orthopedic examination be afforded to address the etiology of the currently documented pathology in the thoracolumbar spine.  It is noted that the Veteran has documented scoliosis as well as degenerative joint and disc issues in the low back, and the Board expressly asked as to if the Veteran's service as a mechanic and driver assigned to armored cavalry units during INACDUTRA and ACDUTRA periods produced injury to the spine so as to cause current chronic disability in the thoracic and lumbar spine (to include superimposed injury on any congenital scoliosis).  Further, in its previous decision, the Board granted service connection for a left knee disability, and an opinion with respect to secondary service connection was sought.  That is, it was asked as to if the service-connected left knee disorder and/or the service-connected right knee disorder caused or, alternatively, aggravated beyond the normal progression of the disease process, a current low back disability.  While an attempt to answer these questions was made in 2014, unfortunately, for reasons discussed, the Board must conclude that the opinion returned is not adequate to resolve the issue on appeal.  

Indeed, the 2014 VA examiner noted that during the Veteran's ACDUTRA of May 1967, he was seen for a low back complaint.  He was, at that time, diagnosed with a compression of D4 (dorsal 4) with loss of intervertebral space of D3-D4-D5.  At the time, this was described as being compatible with an "old injury."  This old injury was labeled as a pre-service fall from a bull during a rodeo.  At separation from the period of ACDUTRA, the Veteran reported that he had pain; however, it was documented that there were "no symptoms now" at the specific time of examination.  

The examiner explained that radiographic images from August 2005 are consistent with the pre-service injury, and that 2007 findings of lumbar spondylosis with disc space narrowing were consisted with advanced age.  Also, the examiner noted that the Veteran worked for a drilling company (although did not note his role for that company) and his obesity as factors causing the back symptoms.  No rationale as to why this is the case was given.  With respect to the impact the service-connected knee disabilities would have had on the back, the examiner simply related the in-service records of knee complaints and then made the conclusion that there was no causal relationship.  

In essence, the entire basis for the examiner's opinion, both on direct and secondary theories of entitlement, seems to be that there was a lack of documentation in service so as to support service connection (that, or an opinion on etiology was offered without any associated rationale).  The examiner was dismissive of the competent report of pain in service as being representative of a worsening of a pre-service injury because, at the time of examination, the Veteran didn't have pain.  The Veteran has reported pain occurring in his back, off and on, not only during May 1967 but throughout his ACDUTRA and INACDUTRA periods which did involve stresses to his back.  Also, simply listing the knee symptoms during the Veteran's ACDUTRA, and then offering an opinion that the knees did not cause current back issues (with no opinion offered with respect to aggravation), is conclusory and not acceptable for resolving the appeal.  Lastly, the Board noted that a previous VA examination report, dated in April 2007, made indication that "the degenerative changes in the thoracic spine are a summation of degeneration over the years" inclusive of military service.  That examiner, in an equivocal and conclusory opinion, stated that this "may" have contributed to the current disability picture in the low back.  Such an opinion was not referenced other than in a cursory manner by the 2014 examiner, and for all these reasons, the examination report cannot be considered as probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

With respect to the Veteran's bilateral hearing loss disability, it is noted that the Veteran was afforded an examination in May 2014 which, as with the examination addressing orthopedic issues in the back, is inadequate to resolve the issue on appeal.  Specifically, the examiner, whose credentials with respect to audiology were not expounded, stated that the Veteran had hearing loss which was "worse than expected" for someone with military noise exposure, and as such, that it was not likely that current hearing loss had causal origins with acoustic trauma during ACDUTRA/INACDUTRA periods.  It was also explained that the Veteran's work as a mechanic in a civilian capacity was a more likely source of current hearing loss problems.  There is no associated rationale as to why the Veteran's hearing loss would be "worse" than expected for someone with military noise exposure, and the Veteran's in-service (ACDUTRA/INACDUTRA) periods, at which time he served as a mechanic and driver for an armored cavalry unit, were not specifically discussed.  Indeed, the examiner did not express as to why civilian mechanic work would be separate from ACDUTRA/INACDUTRA mechanic work with respect to causing the development of hearing loss disability.  As such, the examination report is not helpful and a remedial examination is necessary.  See Nieves-Rodriguez at 295.  

Veterans, as a matter of law, are entitled to compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). With respect to the examination reports as regards hearing loss disability and low back disabilities, the offered examination reports are not adequate, and hence, the mandates of the Board's remand were not substantially fulfilled.  The claims are remanded for new, comprehensive VA examinations with different providers.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA orthopedic and audiological examinations with different providers than have examined him in the Past.  The following is asked:  

a)  Is it at least as likely as not (50 percent probability or greater) that current low back disability, to include scoliosis, spondylosis, degenerative joint, and degenerative disc disease, had causal origins with any ACDUTRA or INACDUTRA periods in the National Guard.  Specifically, the May 1967 episode of back pain should be addressed.  If it is determined that the Veteran's back complaints pre-existed service, to include as a result of a rodeo accident, such a fact should be stated.  If the condition did pre-exist service, the Veteran's complaints of pain in service should be discussed, and an opinion should be made as to if this represented a worsening of the pre-service disorder beyond the natural progression of the disease process.  Alternatively, it is noted that the Veteran's bilateral knees have been replaced and that the conditions are service-connected.  The examiner must opine as to if this severe bilateral knee disorder caused, or aggravated beyond the natural course of the disease process, any thoracolumbar spine pathology.  

b)  Is it at least as likely as not (50 percent probability or better) that acoustic trauma conceded to occur during ACDUTRA/INACDUTRA periods (Veteran was awarded a sharpshooter credentials following usage of M-1 and M-14 rifles during 1967 ACDUTRA and served as a vehicle mechanic for a National Guard armored cavalry unit) caused, in whole or in part, a current hearing loss disability.  An audiologist or otolaryngology physician should provide the opinion and should state his or her credentials in the narrative portion of the examination report.  

For all opinions sought, the examiners are expressly reminded that it is not sufficient to base a rationale solely on a lack of contemporaneous medical documentation.  Such lack of reasoning will require additional remand for remedial compliance with Board directives.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


